          Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             CRIMINAL NO.

               v.                                    DATE FILED:

AHMED HASSAN                                         VIOLATIONS:
                                                     18 U.S.C. $ 1343 (wire   fraud - 25 counts)
                                                     Notice of forfeiture

                                           INDICTMENT

                         COUNTS ONE THROUGH TWENTY-FIVE

THE GRAND JURY CHARGES THAT:

       At all times relevant to this indictment:

       1.      The United States Department of Veterans Affairs ("VA") is an agency of the

United States Government, which administered a variety of benefits and services that provided

financial and other forms of assistance to members of the armed services, veterans, their

dependents and survivors. The   VA operated the nation's largest integrated health   care system,


with more than 700 hospitals, clinics, community living centers, domiciliaries, readjustment

counseling centers and other facilities.

       Z.      The VA operates a Veterans Affairs Medical Center in Philadelphia,

pennsylvania, which provides healthcare to veterans living in America's fifth largest

metropolitan area including the city of Philadelphia, six surrounding counties in southeastern

pennsylvania and parts of Southern New Jersey (hereinafter referred to as the "VAMC"). The

VAMC provides facilities staffed by approximately 2,000 employees and supports 145 acute

care beds and a 135-bed Community      Living Center. More than 57,500 veterans are enrolled for

healthcare at the VAMC. The VAMC has an annual operating budget of more than$.474 million
            Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 2 of 16




and focuses on several mission areas: providing healthcare, conducting medical research,

training health care professionals for the future and being prepared to serve in the event of a

crisis or emergency.

       3.      On or about September 22,1986, defendant AHMED HASSAN began

employment with the federal govemment, working for the VA, and worked in various roles

throughout his career. From on or about May 23,1999 through his retirement in or about

September 2019, defendant HASSAN was employed as an Engineer and served as a Contract

Officer Representative ("COR"), salaried at a GS-13 level, at the VAMC. In his last year of

employment, defendant HASSAN received a salary of approximately $124,913 per year.

       4.      As the Engineer for all mechanical and large HVAC system needs at the VMAC

and in his role as COR, defendant   AHMED HASSAN was responsible for overseeing

performance and implementation of contracts, acting as the focal point for all communication

with the contractors, monitoring the contractors' performance, overseeing contract modifications

and termination, and reviewing invoices for payments on the contract. As the COR, defendant

HASSAN was also responsible to ensure proper invoices were certified for payment in       a   timely

fashion and recommend approval or rejection of payment to contractors.

       5.      For efficiency on smaller projects, the VA allowed contractors to provide services

or purchase supplies through a micropurchase. A micropurchase was an acquisition of supplies

or services using simplified acquisition procedures, the aggregate total amount of which did not

exceed the micropurchase threshold.   At all times relevant in the indictment, the micropurchase

threshold was $3,500 for supplies and $2,500 for services. Micropurchases allowed designated

staff to efficiently award smaller projects without the competitive bidding and contracting
            Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 3 of 16




process. Defendant HASSAN had the authority at the      VAMC to award certain micropurchase

projects and select the contractors to perform those micropurchase projects.

       6.      The government purchase card program was established in participation with the

GSA Smart Pay program to reduce the administration cost related to the acquisition of goods and

services. As such, a business could be paid through   VA purchase cards under the mircopurchase

threshold limit for services provided.

       7.      In order to contract with the federal govemment, businesses were required to

register with the System of Award Management ("SAM"). Procurement officers and others

within the government utilized SAM to identifu small businesses for prime contracting and

subcontracting opporlunities.

       8.      L.H., aperson known to the grand jury, was a resident of the Eastern District of

Pennsylvania who had a personal relationship with defendant AHMED HASSAN. At the

direction of defendant HASSAN, L.H. formed and was the sole owner and operator of H.T.

Mechanical, of Harleysville, Pennsylvania. H.T. Mechanical was established as a business

providing HVAC-Electrical-Control. According to SAM, H.T. Mechanical was registered and

approved as a vendor to perform work for the VA since in or about 2010.

       9.      H.T. Mechanical secured work by contract or micropurchase for the VA, from at

least in or about 2012 to in or about 2017.   All work purportedly performed by H.T. Mechanical

for the VA was at the VAMC in the department in which defendant AHMED HASSAN worked

as the Engineer and served as a COR.


        10.    From in or about January 2012to in or about October 2017, through contracts and

micropurchases paid on VA purchase cards, L.H. doing business as H.T. Mechanical was

retained by the VAMC to perform various HVAC related services and was pard a total     of
                 Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 4 of 16




approximately $1.6 million by the VA for such projects. L.H. and H.T. Mechanical were paid by

the VAMC through government purchase card charges and direct wire transfers to L.H.'s

business bank account. Defendant          AHMED HASSAN served           as the COR   for some of the

contract work awarded to H.T. Mechanical and was responsible for directing all of the

micropurchase work to H.T. Mechanical.

        11.        At all times relevant to this indictment, defendant AHMED HASSAN was a

"public official" within the meaning of 18 U.S.C.         $ 201(a),   in that he was "an officer or

employee or person acting for or on behalf of the United States, or any department, agency or

branch of Government thereof . . . in any official function, under or by authority of any such

department   ,   agerrcy , or branch   of Government . . ."

       12.         Federal ethics laws and regulations prohibited federal employees from engaging

in outside employment or activities that conflicted with official Government duties and

responsibilities. 5 C.F.R. $ 2635.101(bX10).

       13.         Federal ethics laws and regulations prohibited federal employees from substantial

participation in any matter in which an employer, or a person with whom the employee was

negotiating prospective employment, had a financial interest. l8 U.S.C. $ 208(a).

                                       THE SCHEME TO DEFRAUD

       T4.         From in or about September 2010 to in or about February 2018, in Philadelphia,

Pennsylvania, in the Eastern District of Pennsylvania, and elsewhere, defendant

                                              AHMED HASSAN

devised and intended to devise a scheme to defraud the United States, Department of Veterans

Affairs, and to obtain money and property from the VA, by means of false and fraudulent

pretenses, representations and promises.
            Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 5 of 16




        15.    The object of the scheme to defraud was for defendant AHMED HASSAN to

misuse his position as a VAMC employee to embezzle money from the VAMC by profiting from

VAMC micropurchase projects and contracts that defendant HASSAN participated in directing

to L.H. and H.T. Mechanical for work that H.T. Mechanical performed through subcontractors

selected by defendant HASSAN or for purported work that was never to be performed.

Defendant HASSAN directed the use of the VAMC Government purchase cards to pay L.H.

doing business as H.T. Mechanical for these projects.

                                    MANNER AND MEANS

        It was part of the scheme that:

        16.    Defendant AHMED HASSAN used his personal friendship with L.H., and guided

L.H. to establish and register H.T. Mechanical to operate and conduct business with the VA.

        17.    At the direction of defendant AHMED HASSAN, on or about September 26,

2010, L.H., doing business as H.T. Mechanical, registered in GSA Central Contractor

Registration in order to do work with the federal government.

        18.    This system was later consolidated into the System of Award Management

("SAM"). At the direction of defendant AHMED HASSAN, in or about 2013, L.H. and H.T.

Mechanical certified in SAM in order to contract with the federal government. H.T. Mechanical

was designated to perform HVAC      ."rri..,   including heating, plumbing and air conditioning

services.

        19.    As defendant AHMED HASSAN was fully aware, L.H. was not qualified to

perform any of the services she was designated to provide as H.T. Mechanical and had no

training in HVAC. H.T. Mechanical had no other employees other than L.H. H.T. Mechanical

had no physical business location, no business supplies and paid no taxes.
            Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 6 of 16




       20.     L.H. did not perform any of the services for the work orders or contracts she was

awarded by Defendant   AHMED HASSAN. Instead, defendant HASSAN represented to L.H.

that all work that he directed to L.H. and H.T. Mechanical was to be subcontracted to individuals

chosen by defendant HASSAN on behalf of H.T. Mechanical.

       21.     L.H. rarely appeared on site at the VAMC.

       22.     Defendant AHMED HASSAN created, drafted, and structured invoices and bids

for L.H. to provide under the cover of H.T. Mechanical and sent these through email to L.H.'s

business email account. L.H. would submit the invoices and bids drafted by defendant HASSAN

to the VA so that she could be paid via the Govemment purchase card. Defendant HASSAN then

approved the invoices that he had drafted and were submitted by L.H. for payments authorized

under the Government purchase card to pay H.T. Mechanical and L.H. Defendant HASSAN

would submit the invoices to the VA Engineering Department purchase card holder who would

authorize payment to L.H. and H.T. Mechanical. By causing the invoices to be submitted under

the Government purchase card program, defendant Hassan avoided heightened scrutiny by

VAMC officials.

       23.     In order to facilitate payment by the VAMC for the services performed under the

work orders, L.H. would receive emergency work from defendant AHMED HASSAN.

       24.     L.H. and H.T. Mechanical submitted invoices for payment of micropurchase work

directly to the VAMC, which would be paid through the VA purchase card. In total, L.H. doing

business as H.T. Mechanical was paid approximately $1.6    million by the VA. From in or about

May 2014 to in and about October 2017, L.H., doing business as H.T. Mechanical, was paid

approximately $957,734.71 viaVAMC Government purchase card transactions and between
               Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 7 of 16




January 2012 and February 2016 was paid approximately $630,860 for contract work to perform

HVAC services     at the     VAMC.

         25.     After the VA made payment to H.T. Mechanical, L.H. would provide money to

defendant HASSAN by either check or in envelopes of cash.

         26.     Defendant HASSAN would inform L.H. of the name of the subcontractor that

defendant HASSAN purportedly arranged to complete the work on behalf of H.T. Mechanical.

L.H. would execute       a   physical check for that subcontractor but would provide the check directly

to defendant HASSAN.

         27.     In total, L.H., doing business as H.T. Mechanical, executed checks for

subcontractors, including the following, each of which L.H. handed to defendant AHMED

HASSAN, and ultimately each check was deposited into                 a bank account established   in Individual

1's name (Individual 1 is a person known to the Grand Jury) and to which defendant HASSAN

had access:

 Date             Name L.H. Issued Check to           Amount               Deoosit Location
 9.2.t4           K.O.                                $   1.839.00         Ind vidual 1's bank    account
 9.t5.14          J.S.                                $2.1r0.00            Ind vidual 1's bank    account
 9_t6.t4          J.S.                                $2,086.00            Ind vidual 1's bank    account
 9.t7.t4          J.S.                                $2,089.00            Ind vidual 1's bank    account
 9.24.t4          K.O.                                $2,137.00            Ind vidual 1's bank    account
 10.20.t4         J.S.                                $2,000.00            Ind vidual 1's bank    account
 10.23.t4         J.S.                                $1,768.00            Ind vidual 1's bank    account
 1t.12.t4         K.O.                                $5,500.00            Ind vidual 1's bank    account
 11.17   .t4      K.O.                                s5,500.00            Ind vidual l's bank    account



         28.     In total, L.H., operating as H.T. Mechanical, issued at least 34 checks totaling

$95,780, each of which was deposited by defendant AHMED HASSAN into a Citizens Bank

account ending in 0843, established in the name of Individual             l. In fact, neither K.Q. nor J.S.
            Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 8 of 16




performed any work on behalf of H.T. Mechanical at the VAMC; they were part of defendant

HASSAN's charade to siphon VAMC funds to himself.

       29.     Later in the scheme, defendant AHMED HASSAN directed L.H. to issue cash

payments for the alleged subcontractors that defendant HASSAN purportedly found to

subcontract the services for H.T. Mechanical. L.H. would meet defendant HASSAN and provide

envelopes with cash to defendant HASSAN upon his phone call for payment, which occurred

every few weeks. Rather than paying subcontractors, no actual work was performed for the

VAMC and defendant HASSAN siphoned the cash to himself.

       30.     From in or about November 2014 to in or about January 2018, L.H. withdrew

approximately $637,047.20 in cash from her Wells Fargo bank business account, ending in7655.

Defendant AHMED HASSAN deposited these funds into bank accounts he controlled. From in

or about November 2014 to in or about April 2016, defendant HASSAN deposited

approximately $75,400 in cash into Individual 1's bank account with Citizens Bank ending in

0843; from in or about November 2014 to in or about October 2017, defendant HASSAN made

frequent and large cash deposits totaling approximately $149,000 into     a   joint TD Bank checking

account that he held with Individual   I   ending in 4738; and from in or about April 2016 to in or

about February 2018, defendant HASSAN deposited approximately $179,200 in cash into            a   joint

account at Citizens Bank held by defendant HASSAN and Individual 1, ending in6214.In total,

approximately $403,600 in cash was deposited into these various bank accounts controlled by

defendant HASSAN.

       31.     On or about the dates set forth below, in the Eastern District of Pennsylvania and

elsewhere, for the purpose of executing and attempting to execute this scheme to defraud,

defendant AHMED HASSAN knowingly transmitted and caused to be transmitted by means                  of
           Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 9 of 16




wire communications in interstate corlmerce, certain writings, signs, signals, pictures and

sounds, that is an invoice submitted in the Eastern District of Perursylvania which caused an

interstate wire communication to U.S. Bank, which services govefirment work through Fargo,

North Dakota, which caused an interstate wire communication to Authorize.net in American

Fork, Utah, which caused an interstate wire communication to Wells Fargo Bank, headquartered

in San Francisco, California, as described below:

 Count    VA Payment       Wire Transaction                                                     Amount
          Date
    1     April 18,2016 Defendant HASSAN submitted HT-Mechanical invoice (HTI-                  $2,413
                        032816.1) dated 312812016 to VA Card Holder, who paid the
                         order (PO 642-P67141) via US Bank government purchase
                         credit card (5217) on April 18,2016. Authorize.net processed
                        the transaction from US Bank, which deposited the funds into
                        an account held in the name of L.H. DBA HT Mechanical at
                        Wells Farso Bank.
   2      April2T ,2016 Defendant HASSAN submiued HT-Mechanical invoice (HTI-                   $2,439
                        040516.1) dated 41512016 to VA Card Holder, who paid the
                        order (PO 642-P67323) via US Bank government purchase
                        credit card (5217) on April 27,2016. Authorize.net processed
                        the transaction from US Bank, which deposited the funds into
                        an account held in the name of L.H. DBA HT Mechanical at
                        Wells Fareo Bank
   .,    May 11,2016 Defendant HASSAN submitted HT-Mechanical invoice (HTI-                     $2,434
                         042116.1) dated 412112016 to VA Card Holder, who paid the
                        order (PO 642-P67848) via US Bank government purchase
                        credit card (5217) on May 11,2016. Authorize.net processed
                        the transaction from US Bank, which deposited the funds into
                        an account held in the name of L.H. DBA HT Mechanical at
                        Wells Farso Bank.
   4     June 8,2016    Defendant HASSAN submitted HT-Mechanical invoice (HTI-                  $2,301
                        050616.3) dated 51612016 to VA Card Holder, who paid the
                        order (PO 642-P69205) via US Bank government purchase
                        credit cafi (5217) on June 8,2016. Authorize.net processed the
                        transaction from US Bank, which deposited the funds into an
                        account held in the name of L.H. DBA HT Mechanical at Wells
                        Farso Bank.
   5     July 13,2016 Defendant HASSAN submitted HT-Mechanical invoice (HTI-                    $2,45r
                        061116.4) dated 611112016 to VA Card Holder, who paid the
                        order (PO 642-P6A862) via US Bank government purchase
                        credit card (5217) on July 13,2016. Authorize.net processed
      Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 10 of 16




                     the transaction from US Bank, which deposited the funds into
                     an account held in the name of L.H. DBA HT Mechanical at
                     Wells Fargo Bank.
6    Aug. 15,2016    Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,398
                     080616.3) dated 81612015 to VA Card Holder, who paid the
                     order (PO 642-P6C087) viaUS Bank government purchase
                     credit card (5217) on August 15,2016. Authorize.net
                     processed the transaction from US Bank, which deposited the
                     funds into an account held in the name of L.H. DBA HT
                     Mechanical at Wells Fargo Bank.

7    Sept. 19,2016   Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,401
                     082516.2) dated812512016to VA Card Holder, who paid the
                     order (PO 642-P6D855) via US Bank government purchase
                     credit card(5217) on September 19, 2016. Authorize.net
                     processed the transaction from US Bank, which deposited the
                     funds into an account held in the name of L.H. DBA HT
                     Mechanical at Wells Farso Bank.
8    Nov. 14,2016    Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,398
                     102816.1) dated 1012812016 to VA Card Holder, who paid the
                     order (PO 642-P71361) via US Bank govemment purchase
                     credit card (5217) on November 14, 2016. Authorize.net
                     processed the transaction from US Bank, which deposited the
                     funds into an account held in the name of L.H. DBA HT
                     Mechanical at Wells Farso Bank.
9    Nov. 17,2016    Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2.47t
                     102816.1) dated 1012812016 to VA Card Holder, who paid the
                     order (PO 642-P71375) via US Bank govemment purchase
                     credit card (5217) on November 17,2016. Authorize.net
                     processed the transaction from US Bank, which deposited the
                     funds into an account held in the name of L.H. DBA HT
                     Mechanical at Wells Farso Bank.
l0   Dec. 8,2016     Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,459.50
                     111016.1) dated lll1012016 to VA Card Holder, who paid the
                     order (PO 642-P72130) via US Bank government purchase
                     credit card (5217) on December 8, 2016. Authorize.net
                     processed the transaction from US Bank, which deposited the
                     funds into an account held in the name of L.H. DBA HT
                     Mechanical at Wells Fargo Bank.
ll   Dec. 13,2016    Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,389.50
                      111516.2) dated 1111012016 to VA Card Holder, who paid the
                     order (PO 642-P72138) via US Bank government purchase
                     credit card(5217) on December 13, 2016. Authorize.net
                     processed the transaction from US Bank, which deposited the
                     funds into an account held in the name of L.H. DBA HT
                     Mechanical at Wells Farso Bank.


                                         10
      Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 11 of 16




 t2   Jan.30,2017    Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,473.10
                      122816.1) dated 1212812016 to VA Card Holder, who paid the
                     order (PO 642-73975) via US Bank government purchase credit
                     card (5217) on January 30,2017. Authorize.net processed the
                     transaction from US Bank, which deposited the funds into an
                     account held in the name of L.H. DBA HT Mechanical at Wells
                     Fargo Bank.




l3    Feb.5,2017      Defendant HASSAN submitted HT-Mechanical invoice (HTI-        $ 1,875
                      010617.2) dated 11612017 to VA Card Holder, who paid the
                      order (PO 642-P74091) via US Bank government purchase
                      credit card (5217) on February 5,2017. Authorize.net
                      processed the transaction from US Bank, which deposited the
                      funds into an account held in the name of L.H. DBA HT
                      Mechanical at Wells Fargo Bank.
t4    Feb.5,2017      Defendant HASSAN submitted HT-Mechanical invoice (HTI-        $2,399.50
                      010617.1) dated l1612017 to VA Card Holder, who paid the
                      order (PO 642-P74086) via US Bank government purchase
                     credit card (5217) on February 5,2017. Authorize.net
                     processed the transaction from US Bank, which deposited the
                     funds into an account held in the name of L.H. DBA HT
                     Mechanical at Wells Fargo Bank.
l5    Mar.3,2017     Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,418.70
                     020816.3) dated 21812016 to VA Card Holder, who paid the
                     order (PO 642-P74980) via US Bank government purchase
                     credit card (5217) on March 3,2017. Authorize.net processed
                     the transaction from US Bank, which deposited the funds into
                     an account held in the name of L.H. DBA HT Mechanical at
                     Wells Falgo Bank.
t6    Mar.6,2017     Defendant HASSAN submitted HT-Mechanical invoice (HTI-         $2,381.10
                     021016.3) dated 211012016 to VA Card Holder, who paid the
                     order (PO 642-P75307) via US Bank govemment purchase
                    credit card (5217) on March 6,2017 . Authorize.net processed
                    the transaction from US Bank, which deposited the funds into
                    an account held in the name of L.H. DBA HT Mechanical at
                    Wells Fargo Bank.
t7    Mar.6,2017    Defendant HASSAN submitted HT-Mechanical invoice (HTI-          $2,449.50
                    021016.6) dated 2/1012016 to VA Card Holder, who paid the
                    order (PO 642-P75303) via US Bank government purchase
                    credit card (5217) on March 6,2017. Authorize.net processed
                    the transaction from US Bank, which deposited the funds into
                    an account held in the name of L.H. DBA HT Mechanical at
                    Wells Fargo Bank.



                                       11
      Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 12 of 16




18   Mar.15,2017    Defendant HASSAN submitted HT-Mechanical invoice (HTI-          s2,421.60
                    021717.1) dated 2l17l20l7 to VA Card Holder, who paid the
                    order (PO 642-P75865) via US Bank govemment purchase
                    credit card (5217) on March 15,2017. Authorize.net processed
                    the transaction from US Bank, which deposited the funds into
                    an account held in the name of L.H. DBA HT Mechanical at
                    Wells Fargo Bank.




19   Mar.15,2017    Defendant HASSAN submitted HT-Mechanical invoice (HTI-          $2,401.60
                     021617.1) dated 2116120ll to VA Card Holder, who paid the
                    order (PO 642-P75868) via US Bank govemment purchase
                    credit card (5217) on March 15,2017. Authorize.net processed
                    the transaction from US Bank, which deposited the funds into
                    an account held in the name of L.H. DBA HT Mechanical at
                    Wells Farso Bank.
20   July 10,2017   Ahmed HASSAN submitted HT-Mechanical invoice (HTI-              $2,474
                     061611.3) dated 611612017 to Geraldine Mathis (Card Holder),
                    who paid the order (PO 642-P78310) via US Bank government
                    purchase credit card (5217) on July 10,2017. Authorize.net
                    processed the transaction from US Bank, which deposited the
                    funds into an account held in the name of Lynn Marie Hanrahan
                    DBA HT Mechanical at Wells Farso Bank.
21   luly 13,2017   Defendant HASSAN submitted HT-Mechanical invoice (HTI-          $2,459
                    041411.3) dated 4ll4l20l7 to VA Card Holder, who paid the
                    order (PO 642-P78314) via US Bank government purchase
                    credit card (5217) on July 13,2017 . Authorize.net processed
                    the transaction from US Bank, which deposited the funds into
                    an account held in the name of L.H. DBA HT Mechanical at
                    Wells Farso Bank.
22   An5.2,2017     Defendant HASSAN submitted HT-Mechanical invoice (HTI           Sl,72o
                    070617.3) dated 71612017 to VA Card Holder, who paid the
                    order (PO 642-P7C404) via US Bank government purchase
                    credit cafi (5217) on August2,2017. Authorize.net processed
                    the transaction from US Bank, which deposited the funds into
                    an account held in the name of L.H. DBA HT Mechanical at
                    Wells Farso Bank.
23   4u9.9,2017     Defendant HASSAN submitted HT-Mechanical invoice (HTI-          $2,456
                    071417.4) dated 7ll4l20l7 to VA Card Holder, who paid the
                    order (PO 642-P7C542) via US Bank govemment purchase
                    credit card (5217) on August 9,2017 . Authorize.net processed
                    the transaction from US Bank, which deposited the funds into
                    an account held in the name of L.H. DBA HT Mechanical at
                    Wells Farso Bank.



                                       l2
        Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 13 of 16




24      4ng.23,2077       Defendant HASSAN submitted HT-Mechanical invoice (HTI-        $2,432.50
                          080917.1) dated 81912017 to VA Card Holder, who paid the
                          order (PO 642-P7D360) via US Bank govemment purchase
                          credit card (5217) on August23,2017 . Authorize.net
                          processed the transaction from US Bank, which deposited the
                          funds into an account held in the name of L.H. DBA HT
                          Mechanical at Wells Fargo Bank.




25      Oct. 17,2017      Defendant HASSAN submitted HT-Mechanical invoice (HTI-        $2,390
                          90617.28MW) dated 91612017 to VA Card Holder, who paid
                          the order (PO 642-P7F239) via US Bank government purchase
                          credit card (5217) on October 77,2017. Authorize.net
                          processed the transaction from US Bank, which deposited the
                          funds into an account held in the name of L.H. DBA HT
                          Mechanical at Wells Fargo Bank.


     All in violation of Title   18, United States Code, Section 1343.




                                               13
               Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 14 of 16




                                      NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                  l.     As a result of the violations of Title 18, United States Code, Section 1343

as set forth   in Counts One through Twenty-Five of this indictment, defendant

                                            AHMED HASSAN

shall forfeit to the United States of America any property, real or personal, that constitutes, or is

derived from, proceeds obtained directly or indirectly from the commission of such offenses,

including, but not limited to, the sum of approximately $732,827.20.

                  2.     If any of the property   subject to forfeiture, as a result of any act or

omission of the defendant:

                         (a)      cannot be located upon the exercise ofdue diligence;

                         (b)      has been transferred or sold to, or deposited with, a third party;

                         (c)      has been placed beyond the     jurisdiction of the Court;

                         (d)      has been substantially diminished in value; or

                         (e)      has been commingled       with other property that cannot be divided

                                  without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

both incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                       t4
          Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 15 of 16




              All pursuant to Title   18, United States Code, Sections   981(a)(l)(C) and Title 28,

United States Code, Section 2461(c).

                                                     A TRUE BILL:




                                                     GRAND JURY




JENNIFER ARBITTIER WILLIAMS
ACTING UNITED STATES ATTORNEY




                                                l5
                                                                                    o
                                                                                    =
                        al
                        o
                                                          -l
                                                          l+l
                                     €                    tJi                 l1
                        o
                                                          td                  z
                        o
                                     F                    -1
                                     ?                    z             rni
                                                                        !)    Et
                                     a                                  Y:.   I
                                                                        id    \J
           @                                              i
                             ZZ                           ln            Ia
           e                 I tr                         -v    toTtl
                                                                li            ir
                                                                I9A
                             3?               3    Lcn
                                                   *rH          l=. q         F,
               a             3'{'         Q   5    3t           lR6'|,
                                                                tPt
               o                                   tal    Fl    l-Ov
               ^.
                             6'd              )-   u.Fj         t\J     +
                    P        Ft. =            ln
                                              d    Erpa         lU''jq
                             -.!9                               la's=
                             -;-21                              l='    C      .+J
                    ;                                           t(J    iJ     t
                             (!t
                                                   h9
                                                   (n           15(rA
                                                                 '    v       \f
                                                                              i
                                     hJ
                                     UI            z7                   TDA
                                     a                    A             irr   \J
                                                          an            =.A
                                                                              !
                                                          -                   i
                                                                              ;t
                                     a                    ^)
                                                          o                   |.l
      Case 2:21-cr-00136-BMS Document 1 Filed 04/06/21 Page 16 of 16
-i\
